t c memo united_states tax_court ad investment fund llc community media inc a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent ad global fund llc warsaw television cable corp a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date certain corporations cs simultaneously entered economically offsetting long and short options and subsequently contributed the option spreads to one of two llcs adi or adg in less than a year cs disposed of their llc interests and claimed huge tax losses from their investments on the theory that their partnership bases in their llc interests equaled the cost of the long-option premium not reduced by the offsetting short-option premium received held adi and adg are tax-ignored entities for federal tax purposes r's adjustments are sustained further proceedings will be necessary to determine the treatment of reported items held further adi's investment_interest expense is not disallowed held further the accuracy-related_penalty under sec_6662 applies to the extent determinable in this entity-level proceeding howard kleinhendler elliot silverman orrin tilevitz and william b wachtel for petitioners elaine harris kathryn f patterson jarrod r jenkins mark e o'leary and veronica l trevino for respondent memorandum findings_of_fact and opinion halpern judge these consolidated cases are before the court for review of two notices of final_partnership_administrative_adjustment fpaas the limited_liability companies ad investment fund llc adi and ad global fund llc adg collectively llcs and their related transactions are what respondent describes as son-of-boss tax_shelters for both adi and adg filed forms u s return of partnership income the former reporting a net gain from certain option transactions and the latter reporting a net_loss from similar transactions respondent examined those returns reversing the reported gains and losses and adjusting other items including outside partnership basis to zero he also determined in each case to apply an accuracy-related_penalty petitioners assign error to respondent's adjustments and to his penalty determinations these cases are among the latest in a long line involving a particular tax_shelter variant where a taxpayer uses offsetting options in an attempt to get an artificially high basis in a partnership_interest and then claim a significant tax loss from the disposition of that interest see 613_f3d_1249 10th cir 608_f3d_1366 fed cir 598_f3d_1372 fed cir 132_tc_161 aff'd 408_fedappx_908 6th cir ltd v commissioner tcmemo_2015_28 markell co v commissioner tcmemo_2014_86 humboldt shelby holding corp v commissioner tcmemo_2014_47 aff'd per summary order 606_fedappx_20 2d cir ltd v commissioner tcmemo_2013_49 palm canyon x invs llc v commissioner tcmemo_2009_288 wl 822_fsupp2d_968 n d cal aff'd in part rev'd in part 739_f3d_1204 9th cir 747_fsupp2d_49 d mass aff'd 661_f3d_667 1st cir maguire partners-master invs llc v united_states a f t r 2d ria c d cal wl aff'd sub nom 444_fedappx_190 9th cir cemco invs llc v united_states a f t r 2d ria n d ill wl aff'd 515_f3d_749 7th cir such losses have consistently been disallowed and nothing about these cases warrants a different result primarily because we find that the llcs should not be recognized as entities for federal tax purposes we will sustain respondent's adjustments and to the limited extent that we can do so in this entity-level proceeding his penalty determinations we will inquire of the parties how since we disregard the llcs as tax-recognized entities they believe we should treat the items reported by the llcs unless otherwise indicated all section references are to the internal_revenue_code in effect for findings_of_fact james haber and dgi james haber is the architect behind the llcs and the transactions at issue mr haber is a sophisticated tax professional who from until was engaged in the business of providing income_tax planning services in he founded the diversified group inc dgi to execute his tax-structured transactions and in he was the sole director chief_executive_officer and president of dgi mr haber also employed alpha consultants llc alpha formed to consult in his execution of various transactions before and during dgi marketed the tax_avoidance strategy at issue in these cases dgi called that strategy the foreign_currencies fx investment strategy fxis fxis is described in marketing materials prepared by dgi in those materials are marked confidential and fxis is described as a proprietary strategy of dgi and alpha the strategy involves the purchase and subsequent contribution of one or more option spreads to an entity purportedly classified as a partnership for federal tax purposes the marketing material describes the tax_benefit to an investor in the strategy as a permanent taxable loss in excess of its gain_or_loss for accounting purposes it describes dgi as having been involved in over finance and or acquisition-related strategies in over the last two years alone it describes alpha's principals as hedge fund managers having collectively over years of trading experience in bruce brier was employed as a tax lawyer by lehman brothers commercial corp lehman in mr haber spoke with him and several others at lehman about fxis he presented to mr brier the dgi marketing materials he wanted lehman to act as the execution party for option transactions that dgi would bring to it the corporations mr haber through various intermediaries gained control of six different corporations north american communications corp warsaw television cable corp wtc echelon international corp eic community media inc warner enterprises inc and branch book inc collectively corporations the corporations all had in common low-basis assets with substantial built-in gains mr haber caused the corporations to sell their assets giving rise to recognized gains for instance wtc reported on its form_1120 u s_corporation income_tax return wtc form_1120 a gain of dollar_figure from the sale of its business to eliminate the resulting tax_liability triggered by the recognized gains mr haber caused each corporation to engage in fxis the option spreads the option spreads at issue here involve the simultaneous purchase and sale of european-style digital foreign_currency options each corporation entered into foreign_currency options are always both a call option and a put option because the holder is getting the right to simultaneously buy one currency and sell another european-style options can be exercised only at the option contract's expiration digital options are cash-or-nothing options and so the continued one of them except for eic which entered into two and the mechanics can be illustrated by the following actual transaction wtc entered into what could be called an eurusd digital option spread at a moment when the eurusd exchange rate was wtc paid lehman dollar_figure for the right to receive big_number eur dollar_figure if days in the future the eurusd exchange rate was at or above the purchase of a long option it simultaneously received from lehman dollar_figure for the obligation to pay big_number eur dollar_figure if days in the future the eurusd rate was at or above the sale of a short option the paid and received are in quotation marks because economically speaking wtc actually paid lehman only dollar_figure the net of dollar_figure and dollar_figure for the option spread that option spread had the following possible outcomes receipt of nothing if the exchange rate was below receipt of big_number eur if the exchange rate was exactly or receipt of a net gain of big_number eur continued potential payout is known at the onset of the contract and is not dependent on the degree to which the foreign_currency exchange moves specifically wtc purchased from lehman a long option to buy euro and to sell u s dollars and simultaneously sold to lehman an almost identical short option the eurusd nomenclature means a call on euro and a put on u s dollars it also means the exchange rate is quoted in u s dollars dollar_figure if the rate was at or above when the exchange rate is such that a payout is necessary the options are said to be in the money the option spreads of the corporations were similar in the following senses the contract durations of the long and short options were identical days in the example and were always for less than days the strike prices and were extremely close together such that the theoretical probability of the large payout on the sweet spot was extremely low lehman was always both the counterparty and the calculation agent and the net economic cash outlay dollar_figure was nominal relative to the premium of the long options dollar_figure all of the strike prices were only one pip apart a pip is the smallest price increment that the price of the underlying asset can move for example for eurusd one pip is dollar_figure01 by counterparty we mean lehman bought the options that the corporations sold it would receive payouts from the corporations if the options expired in the money and sold the options that the corporations bought it would have to make payouts to the corporations if the options expired in the money by calculation agent we mean someone at lehman was responsible for determining the exchange rate price when the options expired so in essence lehman was responsible for making the payout if necessary and determining whether it was necessary the llcs mr haber formed adi and adg as delaware llcs in date with dgi and alpha as founding members of both both dgi and alpha contributed cash for their membership interests dgi and alpha were comanagers of adg and adi although alpha did not exercise independent authority but merely performed services at mr haber's direction in exchange for a share of each llc's profits through his status with dgi mr haber was the de_facto manager of and controlled both llcs the operating agreements of the llcs are nearly identical stating that among other things each was formed to trade in u s and foreign_currencies and futures contracts relating to currencies implementing fxis once mr haber had de_facto control_over all parties involved the llcs and the corporations he could implement fxis the important aspects of which were detailed in the marketing materials he had prepared after creating the llcs he had them each engage in two of their own option spread transactions using the cash contributed by dgi and alpha those option spreads differed from those entered into by the corporations only in that when the llcs entered into them the options were already very deep in the money that meant that the ultimate net payouts were virtually guaranteed and indeed were made upon option expiration the transactions were so deep in the money that they had the characteristics of cash deposits with lehman but given the prevailing bank deposit interest rates at the time the llcs would with less risk have made more money had they just deposited the cash in interest-bearing bank accounts as noted supra the corporations each purchased an option spread or in eic's case two option spreads similar to that purchased by wtc in the illustrative transaction then each corporation contributed its option spread to either adg or adi in exchange for a membership interest only one of those option spreads expired in the money before the tax_year drew to a close each corporation either sold its interest in its respective llc or resigned as a member and received a liquidating_distribution wtc for example sold a portion of its interest in adg for dollar_figure and then later received a liquidating_distribution of euro which it sold for dollar_figure on the wtc form_1120 instead of reporting what appears to be an economic loss of approximately dollar_figure dollar_figure investment less the dollar_figure received resulting from its closing out its option-related transactions with adg wtc reported losses totaling dollar_figure which was more than sufficient to shelter the dollar_figure of gain that it reported from the sale of its business wtc's large claimed losses of dollar_figure result from its computation of its tax basis in its membership interest in adg when an entity is classified as a partnership for tax purposes a partner's basis in his interest in the entity acquired by a contribution of property including money to the entity is generally the sum of the money contributed to the entity plus the adjusted_basis of the property contributed to the entity see sec_722 a decrease in a partner's individual liabilities on account of the partnership's assumption of them is considered a distribution of money by the entity to the partner sec_752 which reduces his adjusted_basis in his interest in the entity by the amount of the deemed_distribution see sec_733 when wtc contributed the option spread to adg it took the position that its basis in its adg interest was equal to the cost of the long option it contributed dollar_figure wtc and the other corporations disregarded the short-option liability on the theory that it was too contingent to count and thus did not give rise to a basis-decreasing deemed_distribution of money despite the fact that wtc actually spent only dollar_figure for the option pair wtc's dollar_figure claimed basis did not reconcile with its dollar_figure investment and that is what accounts for wtc's large claimed losses from its investment in adg mr haber obtained a tax opinion from the law firm brown wood for each corporation the opinions bless the corporations' decisions to compute tax bases in the llcs by the costs of the long options without any reduction for the liabilities represented by the short options the opinions however rest on a number of questionable representations by mr haber namely that the corporations entered into the option spreads for substantial nontax business reasons and that the corporations contributed the option spreads to the llcs for substantial nontax business reasons mr haber also represented for purposes of the opinions that purchasing and contributing the option spreads and then resigning from the llcs were not part of a prearranged plan and that the corporations and the llcs were in no way related both false representations the internal_revenue_service irs identified the essential elements of fxis as a type of abusive_tax_shelter and it warned taxpayers of its illegitimacy when in date it issued notice_2000_44 2000_2_cb_255 it warned that purported losses from transactions implementing the strategy do not represent bona_fide losses reflecting actual economic consequences as required for purposes of sec_165 with clear reference to elements of fxis it warned that losses from arrangements designed to produce noneconomic tax losses by artificially overstating basis in partnership interests are not allowable as deductions for federal_income_tax purposes it added appropriate penalties may be imposed on participants in these transactions like wtc the other corporations reported income for on forms on account of fxis each reported no tax_liability on its form_1065 adg reported no activity other than the option spread transactions resulting in a claimed loss of dollar_figure on its form_1065 adi also reported the option spread transactions but it reported that those transactions resulted in a net gain of dollar_figure adi also reported a dollar_figure investment_interest expense deduction both forms were filed with the irs no earlier than date fpaas in date respondent issued to the tax_matters_partner of each of the llcs an fpaa in which he made his adjustments and his accuracy-related_penalty determinations he reversed both the dollar_figure loss reported by adg and the dollar_figure gain reported by adi he made other adjustments principally to reported partnership contributions and distributions that were reflective of his disregard of the llcs as entities classified as partnerships for federal_income_tax purposes he adjusted to zero the llcs' members' claimed outside bases by way of explanation he stated among other things that the llcs had been formed and availed of solely for purposes of tax_avoidance by artificially overstating basis in the partnership interests of its purported partners because the transactions and partnership had no business_purpose other than tax_avoidance they lacked economic_substance and so respondent would disregard them for tax purposes and disallow the related losses he reduced to zero the dollar_figure interest_deduction claimed by adi on the ground that it had not been substantiated or if substantiated shown to be deductible petitions and trial petitioners timely challenged the fpaas in the petitions petitioners claimed the llcs' principal_place_of_business to be in new york trial in these cases was held in new york new york in date before trial we excused mr haber from testifying on the basis of his constitutional claim of privilege_against self-incrimination testimony at trial consisted principally of expert testimony concerning the economics of the option spreads we summarize the important aspects of that testimony and some of the findings we make on the basis of that testimony sweet spot we find that the option spreads at issue here would never have expired on the sweet spot the exchange rate at which the long option is in the money but the short option is not all experts agreed that the probability of such an event's even theoretically occurring was extremely small thomas p murphy one of respondent's experts testified that lehman as the calculation agent had discretion to pick from a range of prices wider than the sweet spot he testified that it would always be commercially reasonable for lehman to pick a price outside of the sweet spot and it would be in their financial best interest as the counterparty to the transaction to do so in the trade confirmations the parties lehman and the corporations agree that neither party owes a fiduciary duty to the other the trade confirmations specify that lehman is to pick a price in good_faith and in a commercially reasonable manner and mr murphy has convinced us that lehman could have done that while ensuring the sweet spot was never hit scott d hakala ph d petitioners' expert insisted that lehman did not have discretion to pick the price and he pointed to sections of the international swaps and derivatives association inc isda master agreement and supplemental documents published by the isda as support mr murphy testified that in fx traders acting as calculation agents did not refer to the isda documents when picking prices he further testified that some of the portions of the isda agreement referred to by dr hakala did not apply to the option transactions in these cases dr hakala insisted that the isda documents are more specifically he credibly testified that the market spread on exchange rates was three pips wide and calculation agents such as lehman would have discretion to pick a price at least within that range because the sweet spot for all of the option spreads was only one pip wide it in effect gave lehman discretion to always pick a price outside of the sweet spot unambiguous in dictating how a calculation agent is to select the price we disagree dr hakala pointed us to portions of the isda agreement that do not appear to apply here and we do not find him credible with respect to his opinion regarding lehman's discretion as calculation agent to pick a price to close out a transaction moreover in response to a question from the court dr hakala conceded that as a practical matter the option spread would never actually expire on the sweet spot he added that he had never seen it happen and that if the option spread was close to being or in the money the parties would close it out before expiration at an agreed price investment and diversification purpose the corporations knew or should have known that hitting the sweet spot was not going to happen also mr murphy has convinced us that the option pairs dr hakala referred us to a section that applies if the trade confirmations specify the use of currency-reference dealers the trade confirmations here make no such reference he also pointed us to a definition of market quotation that applies more or less in situations of breached contracts and would not appear applicable especially at the time of contract execution the isda documents appear to provide considerable flexibility depending on the terms in a trade confirmation the trade confirmations here place no requirements on the calculation agent other than that it pick a price in good_faith and in a commercially reasonable manner dr hakala has not pointed us to any portions of the isda documents that provide guidance on the good_faith and commercially reasonable standard and we have found none mr murphy credibly testified to bank practices in and dr hakala has not convinced us that the isda documents are inconsistent with those practices acquired by the corporations were not particularly good investments he testified that if the corporations' objectives were to invest in foreign_currency european digital options there were alternatives not involving paired options with a not-to-be-obtained sweet spot with higher likelihoods of success for example wtc's option spread was a bet that the euro would increase in value relative to the u s dollar it spent dollar_figure for a maximum payout of dollar_figure and in order to receive that the eurusd exchange rate had to go from to or higher at least a 228-pip increase in days mr murphy testified that if wtc's investment objective was to spend a net premium of dollar_figure for a maximum payout of dollar_figure based on the eurusd's going up in price there was a simpler single option that had a higher probability of achieving that objective it could have purchased a single eurusd european digital call for a dollar_figure premium that had a payout of dollar_figure with a strike_price of just pips above the exchange rate price at the time wtc entered into its eurusd option spread the probability that the eurusd rate would increase at least pips to put that option in the money was considerably greater than the probability of its increasing at least pips dr hakala petitioners' expert did not explain why the corporations entered into more complicated transactions when simpler ones with higher probabilities of profit were available even opining that he did not see anything that suggested an intent of really beating the market at a sophisticated level when asked whether he thought the purpose of the option spreads was actually to profit from foreign_currency markets in view of the fact that the purported tax benefits made profiting immaterial he stated i understand that to some extent as i would say the tail wagged the dog john d finnerty the second of respondent's experts also credibly testified that neither the option spreads nor their contribution to the llcs provided the corporations with any additional risk diversification hedging or profit potential when compared to purchasing a single long option and holding the option outside of the llc in essence he testified and we find that fxis was complex and unnecessary any actual diversification achieved was minimal and it could have easily been achieved without an llc he testified and we find that the yen the euro and the canadian dollar are obtained and traded with ease by lay investors without the need for third-party investment management llcs' posttransaction history the llcs stopped paying state franchise tax to delaware in both lost their entity status in delaware in neither llc filed income_tax returns for through both llcs filed certificates of revival with the state of delaware in opinion i preliminary matters a jurisdiction to review fpaas sec_6226 gives us jurisdiction to review the fpaas pursuant to sec_6226 we may determine partnership items allocate partnership items among the partners and determine the applicability of penalties additions to tax and other_amounts relating to our adjustments to partnership items sec_6231 defines partnership_item the term 'partnership item' means with respect to a partnership any item required to be taken into account for the partnership's taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_301_6231_a_3_-1 proced admin regs provides that partnership items include the partnership aggregate and each partner's share of items of income gain loss deduction or credit of the partnership partnership items also include the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc id para b we may thus determine that for federal tax purposes an entity does not exist or is not properly classified as a partnership despite its filing of a partnership return see 138_tc_67 citing 591_f3d_649 d c cir aff'g in part rev'g in part vacating and remanding in part 131_tc_84 aff'd in part rev'd in part and remanded sub nom 616_fedappx_426 d c cir moreover even if we determine that no entity exists we treat the partnership return as if it were filed by an entity and have jurisdiction to determine the items that would be partnership items as defined in sec_6231 and sec_301_6231_a_3_-1 proced admin regs had an entity filed the return see sec_6233 sec_301_6233-1 proced admin regs sec_301 1t a c temporary proced admin regs fed reg date b burden_of_proof rule a tax_court rules_of_practice and procedure provides the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court before trial petitioners moved to shift the burden_of_proof to respondent given the apparent prejudice to petitioners after mr haber's decision not to testify petitioners represented that his testimony was vital to petitioners' carrying their burden as mr haber played a central role in the llcs and the transactions we granted the motion by an order dated date which sets forth our reasons for doing so based on the reluctance without explanation of the u s attorney's office for the southern district of new york to ease mr haber's fear of prosecution with respect to activities related to these cases after trial however it was apparent that the resolution of the primary issue ie whether to respect the llcs as tax entities did not depend on which party bore the burden_of_proof and our findings on that issue have been based on the preponderance_of_the_evidence e g 91_tc_575 ndollar_figure see also 131_tc_185 in a case where the standard of proof is preponderance_of_the_evidence and the preponderance_of_the_evidence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof respondent asks that we draw inferences adverse to petitioners from mr haber's invocation of his constitutional right to remain silent in a case involving mr haber with very similar facts the court did draw adverse inferences about the entity based on mr haber's decision not to testify but we do not find it necessary to make that determination cf markell co v commissioner at there is sufficient objective evidence of intent in the record to support the conclusions laid out infra c principal_place_of_business and venue on appeal in our review of an fpaa a partnership's or deemed partnership's principal_place_of_business at the time the petition is filed can determine the venue should a party decide to appeal sec_7482 while a trial_court does not ordinarily opine on the appellate venue of its decisions see eg peat oil gas assocs v commissioner tcmemo_1993_130 wl at this court follow s a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff'd 445_f2d_985 10th cir and so if appellate venue determines how we apply the law we consider the issue see peat oil gas assocs v commissioner wl at the doctrine we announced in golsen however is narrow in that it is to be applied only where otherwise a reversal would appear inevitable tigers eye trading llc v commissioner t c pincite halpern j concurring petitioners argue that on the basis of llcs' principal_place_of_business in new york the court_of_appeals for the second circuit is the proper appellate venue and that therefore we are bound to follow that court's enunciation of the economic_substance_doctrine respondent on the other hand maintains that because the llcs had no principal_place_of_business when the petitions were filed the appropriate appellate venue is the court_of_appeals for the d c circuit see sec_7482 flush language at conclusion we are not convinced that appellate venue is determinative in the resolution of these cases nor is it clear that the court_of_appeals for the second circuit's economic_substance jurisprudence differs substantively from the court_of_appeals for the d c circuit's compare 703_f3d_46 2d cir noting that the law of economic_substance is not a model of clarity and has been inconsistently applied within the circuit but finding a lack thereof on the ground that a transaction lacks economic_substance if it cannot with reason be said to have a purpose substance or utility apart from its anticipated tax consequences and 933_f2d_143 2d cir the tax_court applied the sham analysis consistent with the guidelines of this circuit and others indicating the flexible nature of the analysis aff'g tcmemo_1989_684 with 201_f3d_505 d c cir t he absence of a nontax business_purpose is fatal aff'g tcmemo_1998_305 we therefore find it unnecessary to determine whether the llcs had a principal_place_of_business at the time the petitions were filed or to opine on appellate venue see 144_tc_161 for us to undertake to resolve the correct appellate venue inasmuch as it would not affect the disposition of this case 'would at best amount to rendering an advisory opinion this we decline to do ' quoting 126_tc_1 ii whether the llcs are to be recognized as entities for federal tax purposes a introduction respondent would not for tax purposes recognize the llcs as entities separate from their members that would eliminate any question of outside_basis in a partnership see tigers eye trading llc v commissioner t c pincite tigers eye is a sham and is not treated as a partnership for federal_income_tax purposes consequently it follows with absolute certainty that there was no outside_basis in the partnership see also logan tr v commissioner f app'x pincite if the partnership is a mere tax_shelter the partnership never existed and no partner could have any outside_basis in the entity it is true that the llcs were organized as llcs under delaware law nevertheless sec_301_7701-1 proced admin regs provides whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law the regulations provide limited but important guidance on the definition of the term entity sec_301_7701-1 proced admin regs provides a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom beyond the regulation guidance is less clear since important cases dealing with the nature of entities recognized as separate from their owners for federal tax purposes eg 337_us_733 substance standard for partnerships 327_us_280 similar 319_us_436 substance standard for corporate entities predate the check-a-box regulations sec_301_7701-1 through proced admin regs which may place the question of whether there is a tax-recognized entity ahead of the classification of the entity as a partnership or corporation for tax purposes see sec_301_7701-3 proced admin regs see also william s mckee et al federal taxation of partnerships and partners para pincite s3-12 4th ed supp iii subchapter entitled defining 'business entities' the substance tests whatever difficulty there may be in precisely identifying what activities give an entity substance for tax purposes activities whose sole purpose is tax avoidance--and which are dependent on the existence of an entity to accomplish that purpose--will not give substance to an entity formed_or_availed_of to achieve that purpose see eg asa investerings p'ship v commissioner f 3d pincite 136_f2d_556 2d cir rev'g 42_bta_505 ltd v commissioner at cf 364_us_361 rejecting taxpayer's annuity arrangements with insurance_company as giving rise to indebtedness and thus interest deductions since it is patent that there was nothing of substance to be realized by knetsch from this transaction beyond a tax deduction and finding arrangements a sham b parties' argument sec_1 petitioners' arguments petitioners argue that the llcs meet the test for partnership recognition established by commissioner v culbertson u s pincite on brief they argue that the following facts are a sufficient basis for the llcs to be recognized as partnerships the members of each petitioner sic llc contributed_property to it those assets were pooled profits and losses were shared in proportion to the members' capital accounts and when each member resigned it received its proportionate share of the fair_market_value of that petitioner's sic llc's assets petitioners further argue that the llcs should not be disregarded as partnerships on the ground that the transactions lacked economic_substance or business_purpose in support they advocate that we analyze the transactions under a disjunctive two-prong test in which we must respect the llcs if we find that they had either a business_purpose or a reasonable possibility of profit apart from expected tax benefits and while advocating a disjunctive test petitioners argue they meet both prongs for the first prong petitioners concede that the transactions were tax motivated but argue that there was also a desire to make a profit and that is sufficient to satisfy the prong for the second prong petitioners argue that to fail this test there had to be no reasonable possibility of profit and it is irrelevant whether any potential profit was far less than the expected tax benefits petitioners argue there was a reasonable possibility that the option spread transactions would result in a profit respondent's arguments respondent has three interrelated arguments for not allowing the llcs to avail themselves of subchapter_k and be treated as partnerships for federal tax purposes the sham_partnership doctrine the economic_substance_doctrine and the antiabuse rules promulgated under sec_1_701-2 income_tax regs in7 support respondent avers the corporations were members of the llcs for a short time pursuant to a prearranged plan the tax benefits associated with the llcs outweighed any other economic benefits other investments or structures were not considered by the llcs or its members creation of the llcs was unnecessary the option spread transactions had no reasonable prospect of profit when they were entered into and there was no nontax business_purpose for entering into the option spread transactions c discussion we have made findings consistent with all but respondent's fifth averment and we are not persuaded by petitioners' arguments to the contrary large guaranteed tax benefits combined with the possibility of making a relatively small profit is relevant and does not create a valid business_purpose see humboldt shelby holding corp v commissioner at the evidence is overwhelming that the llcs were created and the option spread transactions were executed exclusively for tax_avoidance purposes mr haber openly advertised the petitioners argue that we cannot rely on sec_1_701-2 income_tax regs because either it does not authorize the commissioner to disregard partnerships or if it does it is invalid though respondent cites sec_1_701-2 income_tax regs as one of his many grounds for disregarding the llcs we do not rely on it and see no need to address petitioners' arguments strategy as a way to generate tax losses the llcs themselves engaged in no transactions besides the economic equivalent of putting money in a bank each corporation joined and resigned from the llcs within the year participating in the transactions caused each corporation to completely offset what otherwise would have been a substantial tax_liability and if foreign_currency investing and diversification were the goal there were simpler alternatives with a higher probability of generating profit we have several times analyzed nearly identical schemes and have not recognized the entities involved for tax purposes see ltd v commissioner at markell co v commissioner at ltd v commissioner at palm canyon x invs llc v commissioner wl at see also new phoenix sunrise corp v commissioner t c pincite disallowing the losses because the transaction lacked economic_substance humboldt shelby holding corp v commissioner at similar each scheme involved an entity partnership or llc whose sole purpose was to provide its members with a high-basis membership interest to be disposed of at a loss or on its redemption to put high-basis entity assets into the hands of the member who would then dispose_of them at a loss the facts here do not differ materially from those in the cited and similar cases the llcs were created solely for tax avoidance purposes and for that reason we do not recognize them as entities for federal tax purposes since they are not tax-recognized entities they are ineligible to be classified as partnerships for federal tax purposes see sec_301_7701-3 proced admin regs because they cannot be classified as partnerships for federal tax purposes there was no partnership loss and there were no partnership deductions no contributions to the purported partnership and no distributions from a partnership to its purported partners adjustment of those partnership items to zero is appropriate tigers eye trading llc v commissioner t c pincite likewise because the llcs are not tax- recognized entities neither the corporations nor dgi or alpha could have any membership interest in the llcs in which they could have any_tax basis see logan tr v commissioner f app'x pincite emphasizing that a court is not required to shut its eyes to the legal impossibility of any partner's possessing an outside_basis greater than zero in a partnership that for tax purposes d oes not exist quoting united_states v woods u s ___ ___ 134_sct_557 except with respect to the penalties and adi's interest_expense we sustain respondent's partnership-item adjustments and partnership-level determinations iii the interest_expense reported by adi on its form_1065 adi reported a net gain from its option activity of dollar_figure and claimed an investment_interest expense deduction of dollar_figure respondent by the fpaa reversed both items sec_163 allows a taxpayer to deduct interest_paid or incurred within the taxable_year on indebtedness respondent argues that we should not allow adi its interest_deduction since it paid the dollar_figure in furtherance of a tax-motivated transaction lacking economic_substance see eg 113_tc_254 aff'd 254_f3d_1313 11th cir we have agreed with respondent that adi is not a tax-recognized entity so on that ground denying adi any interest_deduction and eliminating its reported gain is appropriate the question still remains whether disregarding adi any of the corporations can deduct the interest respondent on whom we have placed the burden_of_proof has failed to trace the indebtedness associated with adi's dollar_figure interest payment see sec_1_163-8t temporary income_tax regs fed reg date interest_expenses on a debt allocated in the same manner as the related debt is allocated debt is allocated by tracing the proceeds to specific expenditures in his opening brief respondent six times describes the interest as an investment_interest expense he has not shown that the interest was not incurred on indebtedness and paid he has not shown that the related indebtedness is not allocable to the option transactions that produced the dollar_figure of gain reported by adi respondent has not convinced us that the interest if so incurred was not an expense connected with an income-producing activity we do not understand respondent's position to be that the corporations need not include dollar_figure in gross_income we will allow a deduction of the dollar_figure of investment_interest iv consequences of the llcs' not being tax-recognized entities we have determined that the llcs are not recognized as entities for federal tax purposes and thus cannot elect to be taxed as partnerships as discussed supra we still have jurisdiction to determine items that would be partnership items if tax-recognized entities had filed the returns that the llcs did file we have said that a disregarded partnership has no identity separate from its owners and we treat it as just an agent or nominee ltd v commissioner at see also tigers eye trading llc v commissioner t c pincite n we will ask the parties to brief further the treatment of the adjustments that respondent made in the fpaas v penalties a jurisdiction over penalties sec_6226 grants this court jurisdiction to determine the applicability of any penalty that could result from an adjustment to a partnership_item even if imposing the penalty would also require determining affected or non-partnership items woods u s at ___ s ct pincite that also includes determining the penalties that could be triggered by our determination that no entities exist for federal tax purposes see id our determination of accuracy-related_penalties is provisional because further determinations may still have to be made at the putative partner level see id b applicability of accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 in the case of a gross_valuation_misstatement is increased to sec_6662 only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs nevertheless we will consider the three grounds advanced by respondent for application of the penalty viz negligence a substantial_understatement_of_income_tax and a gross_valuation_misstatement we will also consider petitioners' reasonable_cause defenses negligence a penalty applies to any portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or a failure to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs the term 'disregard' includes any careless reckless or intentional disregard of rules or regulations id subpara nevertheless a taxpayer has not disregarded a rule_or_regulation if the contrary position has a realistic chance of being sustained on the merits id the term 'rules or regulations' includes notices other than notices of proposed rulemaking issued by the internal_revenue_service and published in the internal_revenue_bulletin id the irs released notice_2000_44 supra more than a year before the llcs' forms were filed and published it in the internal_revenue_bulletin mr haber was the architect of fxis and the de_facto manager of the llcs the notice describes almost exactly the abusive transactions in these cases in implementing fxis and causing the llcs to file partnership returns and to take the return positions that they did mr haber acted with at a minimum careless disregard for rules or regulations and that conduct satisfies sec_6662 unless his contrary position has a realistic chance of being sustained on the merits petitioners argue that the law was uncertain in when the llcs' returns were filed perhaps it was but that does not necessarily lead to the conclusion that the llcs--necessary to implement fxis--would be respected for tax purposes the long list of cases with which we begin this report is evidence that it was unreasonable to believe that the llcs would be recognized for tax purposes underpayments of tax by the corporations resulting from respondent's disregard of the llcs are attributable to mr haber's acting for the llcs disregard of rules or regulations substantial_understatement_of_income_tax a penalty applies to any portion of an underpayment_of_tax attributable to any substantial_understatement_of_income_tax the term understatement means the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 except in cases involving tax_shelters an understatement is reduced by the portion of the understatement that is attributable to the tax treatment of an item for which there is substantial_authority or with respect to which there is adequate_disclosure see sec_6662 and c the understatement cannot be reduced at all for any item of a corporation attributable to a tax_shelter see sec_6662 the term tax_shelter is defined in sec_6662 to mean i a partnership or other entity ii any investment plan or arrangement or iii any other plan or arrangement if a significant purpose of such partnership entity plan or arrangement is the avoidance or evasion of federal_income_tax the corporations and dgi are corporate taxpayers we have determined that the llcs are not tax-recognized entities but certainly fxis is an investment plan or strategy and at least a significant purpose of that strategy is federal_income_tax avoidance the corporate_tax_shelter exception applies so that none of any of the corporations' or dgi's understatements of income_tax attributable to respondent's adjustments in the fpaa may be reduced on account of substantial_authority or disclosure the the only noncorporate member of the llcs was alpha which respondent represents received only negligible allocations of partnership items the disallow- ance of which would not result in a substantial_understatement of its income_tax so that the noncorporate tax_shelter standard see sec_6662 is not relevant determination whether any of the corporations or dgi substantially understated its income_tax is not made in this entity-level proceeding gross_valuation_misstatement the gross_valuation_misstatement penalty is a penalty that applies to any portion of an underpayment_of_tax required to be shown on a return that is due to the taxpayer's overstating the value of or his basis in property by or more of its true value see sec_6662 when a property's true basis is zero the gross_valuation_misstatement penalty is automatically triggered if the taxpayer claimed on his tax_return that the property had any basis at all see sec_1 g income_tax regs here the property is an llc membership interest and the issue is whether any of the corporations overstated their bases in their membership interests but we have determined that the llcs are not tax- recognized entities that being the case there could be no tax-recognized llc membership interest in which any corporation could have any_tax basis it follows therefore the court_of_appeals stated in logan tr v commissioner f app'x pincite that any partner who claimed his outside_basis as a loss on his tax_return faces a potential gross valuation-misstatement penalty for doing so c reasonable_cause sec_6664 provides an exception to the sec_6662 accuracy- related penalty if there was reasonable_cause for the portion of the underpayment subject_to the penalty and the taxpayer acted in good_faith with respect to that portion we have determined that the llcs are not tax-recognized entities nevertheless we treat the llcs' returns as if each was filed by an entity see sec_6233 sec_301_6233-1 proced admin regs sec_301_6233-1t a c temporary proced admin regs supra and consider whether mr haber as manager of the llcs can provide such reasonable_cause and good-faith action see sec_1_6664-4 income_tax regs sec_1_6664-4 income_tax regs provides it is unclear whether respondent considers zero to be the base for determining whether any of the corporations overstated its outside_basis respondent states on brief that he would decrease the outside bases claimed by the adi and adg investors to an amount reflecting their actual economic investment he provides a table of those amounts ranging from dollar_figure to dollar_figure and he claims that the corporations claimed artificial tax benefits ranging from to times their respective economic investments the determination of any underpayment due to a valuation misstatement is not made in this entity-level proceeding the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer as to whether the corporations can avoid any accuracy-related_penalties on the basis of mr haber's honest misunderstanding of the law we reach the same conclusion here that we reached in markell co v commissioner at and humboldt shelby holding corp v commissioner at we are not hampered by the lack of any testimony by mr haber on the evidence before us we agree completely with what we said in markell co v commissioner at haber is a sophisticated tax planner who deliberately exploited a perceived loophole in the law to try to eliminate a substantial built-in capital_gain haber's extreme sophistication defeats any effort to say this attempted manipulation of the partnership form and indifference to an applicable regulation was done in good_faith as we reported previously 142_tc_248 petitioners do not assert any advice-of-counsel defense as giving rise to reasonable_cause for any resulting underpayments of tax on brief they claim substantial_authority for the tax positions taken by the llcs on their returns i n brief mr haber would have relied on helmer v comm'r along with various internal_revenue_code provisions and judicial decisions for the proposition that a transaction could increase outside_basis by contributing to a partnership an asset together with an offsetting undertaking that was not a 'liability' for tax purposes we have several times explained that helmer is distinguishable and reliance on it is not reasonable markell co v commissioner at humboldt shelby holding corp v commissioner at accord 740_f3d_998 5th cir stating as to helmer's providing substantial_authority for reduction of substantial_understatement_of_income_tax when the underlying transactions lack economic_substance helmer cannot provide substantial_authority helmer warrants no further discussion petitioners have not shown that on the basis of mr haber's actions the corporations acted with reasonable_cause and in good_faith with respect to any resulting underpayments of income_tax an appropriate order will be issued
